Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This Office action is in response to the Amendment/Req. Reconsideration-After Non-Final Reject received on 05/04/2022. 



Response to Amendment
Applicant’s Claim amendments filed on 05/04/2022 have been fully considered. Based on the claim amendments, previous 35 USC § 112, 102 and § 103 rejections are withdrawn. Examiner finds Claims 1-10 and 12-15 allowable.



Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-20 directed to Invention II non-elected without traverse.  Accordingly, claims 16-20 have been cancelled.


Allowable Subject Matter
Claims 11 and 16-20 are cancelled.
Claims 1-10 and 12-15 are allowed.




REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 U.S.C. §112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP §1302.14).
Applicant’s amendments submitted on 05/04/2022 have been fully considered. The remarks and amendments submitted by the Applicant for independent Claim 1 have overcome prior art of record. 

The cited prior art of record, Chen et al. (US 20210225727 A1; hereinafter “Chen”), Lu et al. (US 20190363064 A1; hereinafter “Lu”), Shih et al. (US 20210257335 A1; hereinafter “Shih”) have been found to be the closest prior art.

Regarding Claim 1: Prior art of record fails to teach or further suggest a part of the encapsulant is embedded in the at least one dielectric layer, when considered in view of the rest of the limitations of the base claim.
The amended limitations, in combination with the remaining limitations of the independent claim 1 are not taught nor suggested by the prior art of record. The claims are novel over the prior art in terms of entirety of the claims. Dependent claims 2-15 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chu et al. (US 11,164,814 B2) (figs. 1-4) does not disclose the allowable subject matter cited above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILUFA RAHIM/Primary Examiner, Art Unit 2893